Citation Nr: 1454835	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for bilateral hearing loss.

The Veteran was afforded a VA audiological examination in July 2011.  The audiologist confirmed that the Veteran had bilateral sensorineural hearing loss, but opined that his current hearing loss was not related to his conceded in-service noise exposure, because he had normal hearing at discharge.  An addendum opinion was requested in March 2012, and a different audiologist also found that the Veteran's current hearing loss was less likely than not incurred in or caused by service.  She stated that the Veteran's enlistment and separation examinations showed normal hearing in each ear, and that no significant shift for either ear occurred between the two tests.  In an addendum opinion obtained in April 2012, a third audiologist also found that the Veteran's current hearing loss was not related to service.  She stated that the Veteran's enlistment and separation examinations showed normal hearing in each ear with no significant shift between the two tests.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the foregoing, the Board finds that an additional VA opinion that addresses this aspect of causation is necessary.

In addition, the Board notes that the April 2012 audiologist also referenced June 30, 2009 VA hearing test results in providing her negative opinion.  An audiology consultation note dated June 30, 2009 does report hearing test results generally, but the test itself is not included.  On remand, the test results referenced in the June 30, 2009 consultation note, as well as any additional, relevant VA treatment records, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiological test results referenced in the June 30, 2009 Grand Island (Nebraska-Western Iowa HCS) consultation note, if available.  Any VA treatment records from June 2012 to the present that are relevant to the Veteran's hearing disability should also be obtained.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, send the claims file to a VA audiologist for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to his active service, to include conceded noise exposure therein.  In rendering the opinion, the audiologist should address the significance of the results of the Veteran's in-service audiograms and explain why his current hearing loss is/is not merely a delayed response to in-service noise exposure.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



